 

 

PSOE iO Ci AEE Be

Case 1:19-cv-06917-GBD-DCF Document 23:‘#H8 Hees Sey Pa Paget ort

   
 

fue ra :
* Yr
“ny ee PTD Pe
fi 2D Bek ate. :
TP RG ur z Bde

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

 

LIN KWOK KEUNG,

Plaintiff,

ORDER
-against-
. 19 Civ. 6917 (GBD)

NEW RONG HANG RESTAURANT INC, d/b/a Rong:
Hang Restaurant, and 38 ELD. Building Corp,

Defendants.
ee ied x

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from May 20, 2020 to July 15, 2020 at 9:45 am. The

final pretrial conference scheduled for May 20, 2020 is canceled.

Dated: New York, New York
May 5, 2020
SO ORDERED.

Senigy B b Dow

B. DANIELS
ted States District Judge

 
